                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


SOUTH CAROLINA DEMOCRATIC PARTY;
DCCC; and DSCC,

                       Plaintiffs,                              Case No. 3:19-cv-03308-JMC

       v.

MARCI ANDINO, in her official capacity as                PLAINTIFFS’ UNOPPOSED MOTION
Executive Director of the South Carolina State            AND MEMORANDUM IN SUPPORT
Election Commission; JOHN WELLS, in his                  OF THEIR UNOPPOSED MOTION TO
official capacity as Chair of the South Carolina           VOLUNTARILY DISMISS THIS
State Election Commission; and CLIFFORD J.                           ACTION
EDLER, HAROLD E. FAUST, and SCOTT
MOSELEY, in their official capacities as members
of the South Carolina State Election Commission,

                       Defendants.



       Pursuant to 41(a)(2) of the Federal Rules of Civil Procedure, Plaintiffs move, by and

through their counsel of record, to voluntarily dismiss this action and for the Court to enter an

order consistent with the terms outlined in this motion and contained in the attached proposed

order. Defendants do not oppose this motion. D.S.C. Local Rule 7.02.

       The facts of this case are straightforward. South Carolina is in the extreme minority of

states that require their citizens to disclose their full, nine-digit social security number (“SSN”) on

voter registration applications. (ECF No. 1 ¶ 2 (citing S.C. Code Ann. § 7-5-170)). If a citizen

chooses not to disclose their full SSN, their application will be denied, and that person will not be

registered or able to vote in an upcoming election. South Carolina’s full SSN disclosure

requirement has posed a serious obstacle to Plaintiffs’ voter registration efforts in an age when
Americans are increasingly (and understandably) unwilling to provide even governmental entities

with their full SSN.

       Plaintiffs filed this action on November 25, 2019 and asserted that South Carolina’s full

SSN disclosure requirement violated both the U.S. Constitution and the Civil Rights Act. (ECF

No. 1.) After consenting to Defendants’ two requests for an extension of time to file an answer,

ECF No. 28, Plaintiffs requested a conference pursuant to D.S.C. Local Rule 7.02 to discuss the

motion for preliminary injunction that they had drafted and planned to file.

       On January 6, 2020, the parties held a Rule 7.02 conference. During that conference,

Defendants represented that they would be amenable to a settlement that would require only the

last 4 digits of the SSN on the voter registration form. In the spirit of Rule 7.02 and in the interest

of judicial economy, Plaintiffs agreed to postpone filing their motion for a preliminary injunction.

Over the subsequent ten days, the parties engaged in communications regarding the technicalities

of a proposed settlement.

       On January 16, 2020, Defendants filed a letter to the Court from Robert D. Cook, the South

Carolina Solicitor General. (ECF No. 24.) This letter to the Court updated the Attorney General’s

prior interpretation of S.C. Code Ann. § 7-5-170 to require only the last four digits of the SSN for

voter registration purposes.

       In light of this updated interpretation, the parties agreed to the following terms:

   1) Within thirty days of the date of an order granting this motion, the South Carolina Election
      Commission will instruct the county boards of election to accept mail-in voter registration
      applications that include only the last four digits of an applicant’s SSN and update their
      trainings accordingly;

   2) Within thirty days of an order granting this motion that the downloadable, mail-in
      registration form will be updated to reflect that applications containing only the last four
      digits of an applicant’s SSN will be accepted;

   3) The parties agree to bear their own fees and costs incurred in reaching this agreement; and



                                                   2
   4) This Court shall retain jurisdiction through the November 2020 election to revisit these
      matters should Defendants fail to accept the voter registration of applicants who provide
      the last four digits of their SSN.

                                        CONCLUSION

       For all of these reasons, Plaintiffs respectfully request that the Court enter an order

dismissing this action in a manner consistent with the above-mentioned terms. Defendants do not

oppose this motion. Pursuant to the Court’s preferences, a copy of the attached proposed order will

be emailed to the Court in MS Word and PDF formats.




Dated this 16th day of January, 2020.
                                              Respectfully submitted,

                                                /s/ Christopher J. Bryant

                                                Marc E. Elias*
                                                Elisabeth C. Frost*
                                                Christopher J. Bryant, Federal ID 12538
                                                Christina A. Ford*
                                                PERKINS COIE LLP
                                                700 Thirteenth St., N.W., Suite 600
                                                Washington, D.C. 20005-3960
                                                Telephone: (202) 654-6200
                                                Facsimile: (202) 654-9959
                                                melias@perkinscoie.com
                                                efrost@perkinscoie.com
                                                cbryant@perkinscoie.com
                                                christinaford@perkinscoie.com

                                                Counsel for the Plaintiffs
                                                * admitted pro hac vice




                                                 3
